Judge Morris
dissenting.
In addition to the evidence recapitulated in the majority opinion, the plaintiffs themselves testified by their affidavit that prior to purchasing the property, they approached defendants and offered “to purchase a written right-of-way across said road which offer was necessitated by the Federal Land Bank in order to obtain a loan for the purchase of their property, and that at that time the defendant, Ardel Williams, stated, ‘You can use the road all you want to, but I ain’t signing nothing.’ ”
“The burden of proving the elements essential to the acquisition of a prescriptive easement is on the party claiming the easement. (Citations omitted.) The law presumes that the use of a way over another’s land is permissive or with the owner’s consent unless the contrary appears. (Citations omitted.) Dickinson v. Pake, 284 N.C. 576, 580, 201 S.E. 2d 897, 900 (1973).
I am of the opinion that plaintiffs, by their own evidence, buttressed the presumption of permissive use and did not present evidence sufficient to overcome the presumption or show use which was adverse, hostile, or under a claim of right.
I vote to reverse.